Citation Nr: 0739992	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

In June 2006, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Although the veteran is diagnosed with PTSD, his claimed 
in-service stressor of being sexually assaulted by drill 
instructors has not been corroborated by service records or 
other credible evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice was initially sent in October 2003 
prior to the rating decision on appeal.  However, the duty to 
notify was completely satisfied subsequent to the initial 
rating decision by way of letters sent to the veteran in June 
2006 and September 2006 that fully addressed all four notice 
elements.  These letters informed the veteran of what 
evidence was required to substantiate his claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  The veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  The veteran has also been advised as to how 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, service personnel records, the veteran's 
contentions, hearing transcript, records from the VA Medical 
Center in Fresno, statements from D. Dunkel, Ph.D., and a lay 
statement from C. Griffith.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim

The veteran asserts that he is entitled to service connection 
for PTSD.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time. 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

To establish the occurrence of a stressor during service, the 
necessary evidence will vary depending on whether the veteran 
was "engaged in combat with the enemy."  See Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy or was a 
prisoner of war (POW), and the claimed stressor is related to 
combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service), the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(d), (f) (2007); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998).

The Board notes that the veteran's reported sexual assault is 
considered a personal assault under VA regulations.  In 
Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) pointed out that there 
are special evidentiary procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION MANUAL M21-1, 
Part III, para. 5.14c (February 20, 1996).  In personal 
assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  Examples of corroborating evidence includes, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in- service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  VA ADJUDICATION PROCEDURAL 
MANUAL M21-1, Part III, para. 5.14c(3).  


B.  Analysis

The veteran contends that he has PTSD as a result of a sexual 
assault committed in April 1954 by two drill instructors 
during boot camp at Camp Matthew.  He reported experiencing 
behavioral changes following the incident, such as drinking 
heavily. 

As noted, to establish service connection for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  

In this case, medical evidence of record shows a current 
diagnosis of PTSD.  Two medical professionals based their 
PTSD diagnoses on the veteran's claimed in-service sexual 
assault.   In particular, the veteran's VA psychologist, D. 
Dunkel, by July 2003 and March 2004 letters, indicated that 
the veteran's PTSD is related to his alleged in- service 
sexual assault.  The psychologist noted that the veteran's 
PTSD results in complete occupational impairment and marked 
social impairment.  He further indicated that the veteran 
felt very shameful following the alleged incident.  Also of 
record is an October 2006 VA examination report with an 
addendum.  After examination of the veteran and review of the 
claims folder, the October 2006 VA examiner opined that there 
was a 50 percent probability or greater that the claimed in-
service sexual assault incident is causally related to the 
veteran's PTSD symptoms, which began shortly after the 
alleged incident.  Lastly, in support of his claim, the 
veteran has submitted a statement from a childhood friend, C. 
Griffith.  According to the October 2003 statement, C. 
Griffith stated that he observed the veteran's behavior 
change after the boot camp, and that the veteran admitted to 
him in the late 1970's that an "outrageous Boot Camp 
assault" had occurred.

Notwithstanding the above evidence, the crucial and 
dispositive element in this case involves the veteran's 
claimed in-service stressor.  A finding that the veteran 
engaged in combat with the enemy during active service, or 
independent evidence which confirms the veteran's account of 
in-service stressor is necessary to establish service 
connection for PTSD.

Initially, the Board notes that the veteran does not contend 
that he served in combat or that the stressors upon which he 
relies are related to combat or POW experiences.  Thus, in 
order to warrant service connection, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred.  

After having reviewed all evidence of record, the Board finds 
that the veteran's alleged in-service stressor of being 
sexually assaulted by drill instructors has not been 
corroborated by his service records or other credible 
evidence.  The veteran has indicated that he did not report 
the incident during service, consequently, there are no 
formal records, such as police reports or court martial 
records, of the purported incident.  Review of the veteran's 
service medical records reflect no evidence of sexual or 
psychic trauma, or a psychiatric disability during service.  
The first objective evidence of record showing psychiatric 
problems is a post-service VA Hospital Summary report dated 
in April 1997, which shows that the veteran was admitted for 
psychiatric treatment; discharge diagnosis was 
schizoaffective disorder versus bipolar disorder.  The record 
further reflects that the veteran sought psychiatric 
counseling at the VA Medical Center in Fresno beginning in 
September 2002, and was diagnosed with PTSD in December 2002 
by a VA psychiatrist, Dr. Nile.  Review of the VA hospital 
and treatment records dated in 1997 and 2002 make no mention 
of the alleged in-service sexual assault.  

The first reference by the veteran regarding his alleged in-
service assault was made in August 2003, at which time he 
filed his service connection claim for PTSD.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim]; see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].

As noted, the record contains two medical opinions (D. 
Dunkel, and October 2006 VA examiner) diagnosing PTSD based 
on the veteran's alleged in-service stressor.  However, the 
Board finds that those opinions do not constitute credible 
evidence sufficient to corroborate the veteran's statements.  
In this regard, it is the duty of the Board, not a health 
care provider, to determine credibility of evidence and to 
determine its relevance under the law.  The Court has held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96(1996), aff'd, 
124 F.3d 228 (Fed.Cir. 1997); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  Significantly, D. Dunkel, and the October 
2006 VA examiner concluded that the veteran was sexually 
assaulted during service, and yet, the veteran's service 
records fail to show that this event ever took place.  Thus, 
these professionals necessarily accept the veracity of the 
veteran as to what events occurred in service.  However, as 
noted, the veteran's statements alone are not sufficient to 
verify a non-combat stressor.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The Board observes that the October 2006 VA examiner relied, 
in part, on the statement provided by the veteran's friend, 
C. Griffith.  However, the Board finds that statement to be 
of little probative value, as it essentially stems from the 
veteran, himself.  While the statement reflects that the 
veteran revealed to him in the late 1970's that an 
"outrageous Boot Camp assault" had occurred, his friend was 
not actually present when the incident allegedly occurred.  
Further, his friend wrote his statement in October 2003, more 
than four decades following the veteran's discharge from 
service.  Consequently, the veteran's friend obviously based 
his statement on the veteran's statements, which have been 
uncorroborated.    

In rendering his opinion, the October 2006 VA examiner also 
relied, in part, on a February 1957 incident in which the 
veteran was locked up for being drunk and disorderly after 
reportedly starting a fight with two sergeants.  The Board 
recognizes that the M21-1, discussed above, establishes that 
a change in behavior may be deemed to be an indicator that 
trauma occurred.  See subparagraphs (8) and (9) of Section 
5.14, which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  Even considering the February 1957 
incident, there is no evidence relating the veteran's 
disorderliness/drinking to the alleged sexual assault, which 
purportedly transpired three years prior.  Further, there is 
no evidence of behavior changes in performance or performance 
evaluations, or an increased disregard for military or 
civilian authority, which might be indicative of past 
personal trauma.  The veteran's personnel records show that 
he had excellent conduct and proficiency marks during his 
period of military service.  There is also no indication that 
the veteran was ever given judicial or nonjudicial 
punishment.  Actually, he was awarded a Good Conduct Medal, a 
National Defense Service Medal, and a final confidential 
security clearance.  He was promoted to Corporal in November 
1955, within 14 months of enlistment, and approximately one 
and half years after the alleged assault.  Thus, based on the 
record as a whole, the Board does not find that the isolated 
incident that occurred in February 1957 is indicative of a 
behavior change sufficient to corroborate the veteran's 
claimed in-service stressor.  In his March 2004 letter, D. 
Dunkel stated that he believed that the veteran's personnel 
records do not show a change in his behavior because of his 
tremendous fear of authority figures, and his high 
intellectual level, which enabled him to avoid getting into 
trouble.   

In sum, the Board emphasizes that all of the evidence 
concerning the veteran's alleged in-service sexual assault 
essentially stems from the veteran, himself.  The Board 
places greater probative value on the evidence 
contemporaneous to service, such as the veteran's service 
medical and personnel records, which show no evidence of in-
service sexual assault, as opposed to the recent statements 
provided by the veteran, his friend, psychologist, and the 
2006 VA examiner, which were all made at least four decades 
after the alleged sexual assault.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].    

The Board finds that the preponderance of the evidence is 
against verification of the veteran's stressor.  The law 
requires verification; therefore the claim for service 
connection for PTSD is denied.  See 38 C.F.R. § 3.304(f) 
(2007).  As there is a lack of a credible, verified stressor, 
further inquiry into a nexus between the PTSD and the 
stressor is moot.

As the preponderance of the evidence is against the veteran's 
claim, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


